DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 09/19/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 103 rejection of claim 41 over Horgan and Ubbink has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				40-56
Withdrawn claims: 				None
Previously cancelled claims: 		1-39
Newly cancelled claims:			41
Amended claims: 				40, 42
New claims: 					57
Claims currently under consideration:	40, 42-57
Currently rejected claims:			40, 42-57
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 40 and 56-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drahos (US 2016/0051599; previously cited).
Regarding claim 40, Drahos teaches a steam-conditioned ([0259]) extruded animal feed pellet ([0260]), comprising animal feeds and a plurality of feed additive particles (corresponding to composition) ([0199]), wherein the feed additive particles comprise a matrix (corresponding to carrier) and viable non-pathogenic E. coli bacteria ([0063], [0094]) embedded within a core of the matrix (corresponding to the composition comprising the carrier and bacterial strain is in the form of a solid) ([0062]).  Drahos discloses that the feed additive particles are embedded within a core of the animal feeds ([0199]), thus forming the steam-conditioned extruded feed pellet ([0199], [0256]-[0257]).  Drahos also teaches that the E. coli bacteria is present in the animal feed in an amount of 1x 105 CFU/g – 1 x 108 CFU/g ([0246]) of the composition, which falls within the claimed concentration, to afford a beneficial effect to an animal having ingested the animal feed pellets ([0247]-[0254]).
Regarding claim 56, Drahos teaches the invention as described above in claim 40, including the animal feeds and the plurality of feed additive particles are agglomerated ([0071], [0199]) under extruding conditions comprising a temperature of 80-120°C ([0073]) and a pressure of about 14.5-580 psig (corresponding to 1 to 40 bar) ([0072]), which overlap the claimed temperature and pressure ranges.
Regarding claim 57, Drahos teaches a method for preparing steam conditioned ([0259]) animal feed pellets ([0260]), comprising (a) mixing animal feeds and a feed additive ([0258]) comprising viable non-pathogenic E. coli bacteria embedded in a core matrix of the feed additive ([0063], [0094]); and (b) steam-conditioning ([0259]) and extruding the mixed animal feeds and the feed additive to obtain the steam conditioned animal feed pellet with the feed additive embedded within a core of the animal feeds ([0261]).  Drahos also teaches that the E. coli bacteria is present in the animal feed in an amount of 1x 105 CFU/g – 1 x 108 CFU/g ([0246]) of the composition, which falls within the claimed concentration, to afford a beneficial effect to an animal having ingested the animal feed pellets ([0247]-[0254]).

Claim Rejections - 35 USC § 103
Claims 40, 42-46, 48-49, and 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945; previously cited) in view of Ubbink (US 2005/0153018; previously cited).
Regarding claim 40, Horgan teaches a steam-conditioned (column 31, lines 49-50) extruded animal feed pellet (column 31, lines 56-57), comprising animal feeds (corresponding to farinaceous material, proteinaceous material, and mixtures thereof ) (column 14, lines 12-15) and a plurality of feed additive particles (corresponding to dusting comprising an active component) (column 17, lines 56-58), wherein the feed additive particles comprise viable (column 19, lines 62-63) non-pathogenic (corresponding to probiotic) bacteria (column 19, lines 20-22) embedded within a core of its matrix (corresponding to the encapsulation of the probiotic microorganism) (column 29, lines 27-29).  Horgan teaches that the feed additive particles are embedded within a core of the animal feed (corresponding to the animal feed kibbles comprising a core matrix, an active coating comprising the encapsulated probiotic microorganisms, and at least one additional coating on the surface of the active coating, thus forming the steam-conditioned extruded animal feed pellet (column 21, line 65 – column 22, line 3; column 29, lines 27-29).  It also discloses that the bacteria are in an amount of at least about 1 x 105 CFU/g (column 19, lines 63-65), which falls within the claimed concentration.  Although Horgan does not disclose that the non-pathogenic bacteria is E. coli, it states that suitable probiotic bacteria include those ones disclosed in WO 03/075676 (which corresponds to US 2005/0153018) to Ubbink (column 19, lines 26-28).  
Ubbink teaches an animal feed pellet (corresponding to particulate food product) ([0021], [0029], and [0120]), comprising agglomerated animal feeds ([0034] and [0050]) and viable (Abstract) E. coli bacteria ([0057]) incorporated into the agglomerated animal feeds forming the animal feed pellet (Figs. 1a and 1b [0026]).  
It would have been obvious for a person of ordinary skill in the art to have modified the animal feed pellet of Horgan to include E. coli. as taught by Ubbink.  Since Ubbink discloses E. coli as a suitable probiotic ([0057]) and Horgan incorporates the bacteria exemplified in Ubbink, the selection of E. coli as the viable non-pathogenic bacteria is rendered obvious.
Regarding claim 42, Horgan teaches the invention as disclosed above in claim 40, including the matrix comprises a hydrocolloid-forming polysaccharide (corresponding to psyllium, pectins, guar gum, xanthan gum, alginates, and gum Arabic (column 17, lines 63-67; column 18, lines 3-7 and 14-15).
Regarding claim 43, Horgan teaches the invention as disclosed above in claim 42, including the hydrocolloid-forming polysaccharide is a first polysaccharide and the feed additive particles further comprises a second polysaccharide which is different from the first polysaccharide (corresponding to examples of fiber ingredients and any components can be considered a first component, second component, third component, etc.) (column 18, lines 3-20).
Regarding claim 44, Horgan teaches the invention as disclosed above in claim 43, including the hydrocolloid-forming polysaccharide includes alginate (column 18, line 15).
Regarding claim 45, Horgan teaches the invention as disclosed above in claim 44, including the second polysaccharide includes maltodextrin (column 27, line 1) and dextran (corresponding to oligodextran) (column 18, lines 18-19).
Regarding claim 46, Horgan teaches the invention as disclosed above in claim 45, including the feed additive further comprises a particulate calcium-containing compound (corresponding to calcium carbonate and calcium chloride) (column 19, lines 3-4).
Regarding claims 48 and 49, Horgan teaches the invention as disclosed above in claim 45, including the feed additive particles further include trehalose (column 18, line 18).
Regarding claim 52, Horgan teaches the invention as disclosed above in claim 49, including the second polysaccharide (corresponding to maltodextrin) is present in an amount of about 1-50% (column 27, lines 10-14) and the E. coli is present in an amount of 50-99% (column 27, lines 6-7).  These disclosures mean that the disaccharide (corresponding to trehalose) is present in an amount of 0-49% and therefore, the range of disaccharide/second polysaccharide ratios overlaps the claimed range.  
Regarding claim 53, Horgan teaches the invention as disclosed above in claim 52, including the E. coli are in an amount of 1 x 105 CFU/g (column 19, lines 63-65) to an amount of 1 x 1011 CFU/g (column 20, line 1), which falls within the claimed concentration.
Regarding claim 54, Horgan teaches the invention as described above in claim 52, including the non-pathogenic organism is E. coli (Ubbink [0057]).  It does not teach that the E. coli is of the strain deposited at the International Depository Authority of Canada (IDAC) on January 21, 2005 under accession number IDAC 210102-01.  However, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  In the context of the instant application, the selection of the strain of E. coli under the accession number IDAC 210105-01 as the E. coli of the invention of the combined Horgan and Ubbink references is obvious because the prior art teaches the suitability of E. coli as a probiotic bacteria such that the selection of any non-pathogenic strain of the bacterium would be obvious.
Regarding claim 55, Horgan teaches the invention as disclosed above in claim 40, including the plurality of feed additive particles comprise a first population of particles having a first mean diameter size and a second population of particles having a second mean diameter size (column 27, lines 42-46).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945; previously cited) in view of Ubbink (US 2005/0153018; previously cited) as applied to claim 46 above, and further in view of Hu (Hu, W., “JINDAN Launched a New Calcium Lactate this September”, 2015, Linkedin, https://www.linkedin.com/pulse/jindan-launched-new-calcium-lactate-september-winston-hu; previously cited).
Regarding claim 47, Horgan teaches the invention as described above in claim 46, including the feed additive further comprises pH adjusting agents and preservatives (column 19, lines 6-7 and 12-13).  It does not teach the feed additive comprise calcium lactate.
However, Hu teaches that calcium lactate is widely used in animal feed (page 2, paragraph 1) and is a pH adjusting agent and preservative (corresponding to bacteriostasis ability) (page 3, second bullet under “Crosslinking Agent”).
It would have been obvious for a person of ordinary skill in the art to have modified the feed additive of Horgan by including calcium lactate as taught by Hu.  Since Horgan teaches the feed additive comprises a pH adjusting agent and preservative and Hu teaches that calcium lactate is a common animal feed ingredient, a skilled practitioner would readily recognize that calcium lactate would be a suitable pH adjusting agent and preservative in the animal feed additive of Horgan, thereby rendering the claim obvious.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan (US 9,210,945; previously cited) in view of Ubbink (US 2005/0153018; previously cited) as applied to claim 49 above, as evidenced by Jinap (Jinap, S., Hajeb, P., “Glutamate. Its applications in food and contribution to health”, 2010, Appetite, vol. 55, pages 1-10; previously cited).
Regarding claims 50 and 51, Horgan teaches the invention as disclosed above in claim 49, including the feed additive particles further include beef broth (column 18, line 59), which naturally comprises salt of L-glutamic acid (corresponding to glutamate) as evidenced by Jinap (page 2, column 1, paragraph 4).  Therefore, Horgan teaches that the feed additive particles further include a salt of L-glutamic acid.

Response to Arguments
Claim Rejections – 35 U.S.C. §102(a)(1) of claims 40 and 56 over Drahos: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant amended claim 40 to include features of claim 41 as previously presented and to clarify that the E. coli bacteria is embedded within the core matrix of the feed additive particles.  Applicant canceled claim 41.  Applicant argued that Drahos does not disclose feed additive particles comprising a matrix and viable non-pathogenic E. coli bacteria embedded within the core matrix of the feed additive particles.  Applicant stated that Drahos does not teach that bacteria is embedded within a core of a matrix formed from any of the carriers disclosed in [0063].  Applicant pointed to Example 3 of Drahos which stated that the microbes were added as a concentrate to meal and demonstrated that no carrier is used in the composition, let alone feed additives having the claimed composition (Applicant’s Remarks, page 5, paragraph 1 – page 6, paragraph 1).
However, the Examiner points out that the term “concentrate” regarding the microbes of Example 3 of Drahos does not necessarily mean that the concentrate does not contain components other than the microbes themselves. Therefore, the recited “concentrate” may comprise of components that fall into the category of “carriers” disclosed in Drahos.  Furthermore, Drahos teaches that the feed additive comprising the carrier and bacterial strain is in the form of a solid ([0062]), which means that the bacterial strain is combined with the carrier to form a solid composition, thereby satisfying the requirement that the bacteria is embedded within the matrix of the feed additive particle.
Applicant argued that Drahos does not disclose an extrusion process or any process for the use of viable E. coli.  Applicant pointed to Example 3 of Drahos which describes the results of a spore survival test in the extruded fish pellets.  Applicant stated that the fact that Drahos shows that two bacterial spores can survive the extrusion process cannot be extrapolated to mean that E. coli can survive such treatment since spores are more resistant to high temperatures than non-spore forming bacteria.  Applicant stated that the previous Office Action cited Markova for teaching that E. coli can survive temperatures at least as high as 134°C.  Applicant argued that Markova discusses high temperature only and does not involve steam-conditioned extrusion which uses a combination of relatively high pressure, temperature, and moisture conditions.  Applicant amended claim 40 to require the animal feed product to contain a minimum amount of E. coli in response to the statement in the previous Office Action regarding claim 40 only requiring one viable bacterial cell to be present in the pellet.  Applicant argued that claim 40 is directed to a steam-conditioned extruded animal feed pellet and that a person of ordinary skill would understand that cold extrusion temperature are not applicable.  Applicant concluded that claims 40 and 56 are not anticipated by Drahos since Drahos does not teach each and every element of amended claim 40 (Applicant’s Remarks, page 7, paragraph 2 – page 9, paragraph 2).
However, in response to the assertion that two bacterial spores surviving the extrusion process as demonstrated in Example 3 of Drahos cannot be extrapolated to mean that E. coli can survive such treatment, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Drahos broadly discloses the inclusion of non-spore forming bacteria such as E. coli in its animal feed pellets [0094], wherein the bacteria remains viable after being subjected to feed manufacturing processes, including extrusion [0071].  Therefore, Drahos teaches that E. coli survives extrusion, especially wherein claim 40 does not recite any conditions for extrusion (i.e., extrusion conditions involving relatively high pressure, temperature, and moisture conditions).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such, claim 40 allows for the pellet to have been extruded under any temperature, pressure, or moisture conditions, including cold extrusion temperatures.  Furthermore, since steam-conditioning and extrusion are two separate processes as demonstrated by [0257]-[0260] of Drahos, the assertion that a person of ordinary skill would understand that cold extrusion temperatures are not applicable is not supported.  In response to amended claim 40 now requiring the animal feed product to contain a minimum amount of E. coli, Drahos teaches that the E. coli bacteria is present in the animal feed in an amount of 1x 105 CFU/g – 1 x 108 CFU/g ([0246]) of the composition, which falls within the claimed concentration.  Since Drahos has been shown to fully teach the features of amended claim 40 and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 40 and 56 are maintained as written herein. 

Claim Rejections – 35 U.S.C. §103 of claims 40-46, 48-49, and 52-55 over Horgan and Ubbink: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Horgan and Ubbink, alone or in combination, do not render the animal feed pellet of amended claim 40 obvious.  Applicant argued that neither Horgan nor Ubbink teach (1) viable non-pathogenic E. coli embedded in the core matrix of feed additive particles; or (2) the feed additive particles are embedded within a core of animal feeds.  Applicant stated that Horgan does not relate to a steam-conditioned extruded animal feed pellet that includes feed additive particles having E. coli in the core as it does not teach that probiotic-containing dust is steam-conditioned.  Applicant stated that the present claims refer to a “matrix” that is part of the feed additive particle and comprises the E. coli bacteria in its core.  Applicant stated that this feature is not taught by Horgan so that Horgan does not teach the claimed steam-conditioned extruded animal feed pellet.  Applicant argued that Horgan states that its dusting comprises a powder mix containing probiotics and other ingredients which is not described as being embedded within a core of a matrix.  Applicant pointed to the example described in column 28, lines 4-25 as support for the assertion that the feed additive does not involve a matrix.  Applicant stated that Horgan also does not teach that the feed additive particles are embedded within the animal feeds as a dusting covers a surface with a probiotic, not embeds the probiotic into a core matrix.  Applicant stated that Ubbink does not remedy these deficiencies of Horgan (Applicant’s Remarks, page 10, paragraph 2 – page 12, paragraph 3).
However, as stated above in the rejection of amended claim 40, Horgan teaches the feed additive particles comprise viable (column 19, lines 62-63) non-pathogenic (corresponding to probiotic) bacteria (column 19, lines 20-22) embedded within a core of the matrix (corresponding to the encapsulation of the probiotic microorganism) (column 29, lines 27-29).  Horgan teaches that the feed additive particles are embedded within a core of the animal feed (corresponding to the animal feed kibbles comprising a core matrix, an active coating, and at least one additional coating on the surface of the active coating), thus forming the steam-conditioned extruded animal feed pellet (column 21, line 65 – column 22, line 3).  Ubbink is continued to be relied on for its teaching regarding E. coli as the probiotic bacteria in the animal feed pellet.  Regarding the dusting of Horgan being applied to the animal feed pellet after the pellet is steam-conditioned, it is noted that the features upon which Applicant relies (i.e., bacteria to be embedded in the matrix prior to steam-conditioning or extrusion of the pellet) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, an amendment to claim 40 reciting method steps requiring the bacteria to be present in the matrix prior to steam-conditioning and extrusion would amount to a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Amended claim 40 merely requires at least one component of the animal feed pellet to be steam-conditioned and extruded and for the animal feed pellet to comprise the claimed animal feed and claimed plurality of feed additive particles, but does not require the feed additive particles to be added to the animal feed before steam-conditioning and/or extrusion occurs.  Since the prior art has been shown to fully teach the features of amended claim 40 and Applicant’s arguments have been shown to be unpersuasive, the rejections of the claims are maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 47 over Horgan, Ubbink, and Hu: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that Hu does not remedy the deficiencies of Horgan and Ubbink (Applicant’s Remarks, page 12, paragraph 4 – page 13, paragraph 1).
However, the combination of Horgan and Ubbink has been shown to fully teach the features of amended claim 40.  Hu continues to be relied on merely for its teaching regarding the additional features of claim 47.  Since the prior art has been shown to fully teach the features of amended claim 40 and dependent claim 47 and Applicant’s arguments have been shown to be unpersuasive, the rejection of claim 47 is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 50-51 over Horgan and Ubbink, as evidenced by Jinap: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the combination of Horgan and Ubbink fail to teach the animal feed pellet recited in amended claim 40 and fail to teach the additional features of claims 50-51 (Applicant’s Remarks, page 13, paragraphs 2-4).
However, the combination of Horgan and Ubbink has been shown to fully teach the features of amended claim 40.  Hu continues to be relied on merely as an evidentiary reference regarding the additional features of claims 50 and 51.  Since the prior art has been shown to fully teach the features of amended claim 40 and dependent claims 50-51 and Applicant’s arguments have been shown to be unpersuasive, the rejections of claims 50-51 are maintained as written herein.
Applicant added new claim 57 and argued that claim 57 is allowable for at least the reasons discussed above in relation to amended claim 40.  Applicant stated that none of Drahos, Horgan, or Ubbink teach at least mixing animal feeds and a feed additive comprising the E. coli bacteria embedded in a core matrix of the feed additive.  Applicant stated that Horgan does not teach a method where the probiotic-dusted pellet is subjected to the stresses of steam conditions.  Applicant stated that Ubbink does not teach embedding E. coli into a core of the matrix (Applicant’s Remarks, page 13, paragraph 5 – page 15, paragraph 1).
However, new claim 57 stands rejected as being anticipated by Drahos.  As described above in the rejection of claim 57, Drahos teaches a method for preparing steam conditioned ([0259]) animal feed pellets ([0260]), comprising (a) mixing animal feeds and a feed additive ([0258]) comprising viable non-pathogenic E. coli bacteria embedded in a core matrix of the feed additive ([0063], [0094]); and (b) steam-conditioning ([0259]) and extruding the mixed animal feeds and the feed additive to obtain the steam conditioned animal feed pellet with the feed additive embedded within a core of the animal feeds ([0261]) as claimed.  Since the cited prior art has been shown to fully teach the features of new claim 57, Applicant’s arguments are unpersuasive and the rejection of the claim stands as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791